                 Case 20-10755-BLS              Doc 490       Filed 08/03/20         Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                            Chapter 11

RAVN AIR GROUP, INC., et al.,1                                    Case No. 20-10755 (BLS)

                                    Debtors.                      (Jointly Administered)

                                                                  Hearing Date: August 4, 2020 at 11:00 a.m. (ET)

         NOTICE OF SECOND AMENDED2 AGENDA OF MATTERS SCHEDULED FOR
                    TELEPHONIC AND VIDEOCONFERENCE HEARING
               ON AUGUST 4, 2020 AT 11:00 A.M. (ET) IN COURTROOM #13

This hearing will be held telephonically and by videoconference. Please note that you must
  appear through both CourtCall and Zoom. To appear via video conference via Zoom
                       parties should use the following instructions:

                         Topic: RAVN Air Group, Case No. 20-10755
                 Time: August 4, 2020 11:00 AM Eastern Time (US and Canada)

                                        Join ZoomGov Meeting
                            https://debuscourts.zoomgov.com/j/1619587520

                                          Meeting ID: 161 958 7520
                                             Password: 792832

    To appear telephonically via Courtcall , Parties must make prior arrangements Courtcall
                                  by telephone (866) 582-6878.




1
 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
follows: Ravn Air Group, Inc. (3047), Ravn Air Group Holdings, LLC (5356), JJM, Inc. (4858), HoTH, Inc. (9957),
Peninsula Aviation Services, Inc. (6859), Corvus Airlines, Inc. (7666), Frontier Flying Service, Inc. (8091), and
Hageland Aviation Services, Inc. (2754). The notice address for all of the Debtors is 4700 Old International Airport
Road, Anchorage, AK 99502.
2
    Amended items appear in bold.
3
 Copies of all petitions, motions, and pleadings identified herein may be obtained free of charge through the website
of the Debtors’ proposed claims and noticing agent at www.cases.stretto.com/ravnair.



146484.01601/123673793v.1
                 Case 20-10755-BLS       Doc 490    Filed 08/03/20    Page 2 of 3




MATTER GOING FORWARD:

    1.      Debtors’ Motion for Orders (I)(A) Authorizing and Approving the Bidding Procedures,
            (B) Approving Procedures Related to the Assumption of Certain Executory Contracts
            and Unexpired Leases, (C) Approving the Notice Procedures, (D) Authorizing Entry
            Into One or More Stalking Horse Agreements, and (E) Setting a Date for the Sale
            Hearing; and (II) Authorizing and Approving (A) the Sale of Certain Assets Free and
            Clear of All Liens, Claims, Encumbrances and Interests, (B) the Assumption and
            Assignment of Certain Contracts, and (C) Payment of Bid Protections, If Applicable
            [Dkt. No. 197; 05/14/2020]

            Objection/Response Deadline:      June 29, 2020 at 4:00 p.m. (ET)

            Objections/Responses Received:

            Related Documents:

            A.       Order (A) Authorizing and Approving the Bidding Procedures, (B) Approving
                     Procedures Related to the Assumption of Certain Executory Contracts and
                     Unexpired Leases, (C) Approving the Notice Procedures, (D) Authorizing
                     Entry into One or More Stalking Horse Agreements, and (E) Setting a Date for
                     the Sale Hearing [Dkt. No. 295; entered 06/03/2020]

            B.       Notice of Sale Procedures, Auction Date, and Sale Hearing [Dkt. No. 301;
                     06/04/2020]

            C.       Notice of Filing of Proposed Sale Order for “Lots 2-9 and Lot 12” Assets
                     [Docket No. 427; 07/08/2020]

            D.       Supplemental Notice of Successful Bidders and Back-Up Bidders at
                     Auction [Docket No. 434; 07/09/2020]

            E.       Notice of Certain Asset Lots and Other Assets to be Offered at Continued
                     Auction and Sale Hearing [Dkt. No. 464; 07/28/2020]

            F.       Notice of Successful Bidders and Back-Up Bidders at Second Auction [Dkt.
                     No. 472; 07/30/2020]

            G.       Corrected Notice of Successful Bidders and Back-Up Bidders at Second
                     Auction [Dkt. No. 488; 08/03/2020]

            H.       Statement of the Wexford / Alaska Seaplanes Bidders Regarding Bid
                     Position [Dkt. No. 485; 08/03/2020]

            I.       Statement of State of Alaska regarding Part 121 Auction Results [Dkt. No.
                     487; 08/03/2020]



146484.01601/123673793v.1
                 Case 20-10755-BLS     Doc 490    Filed 08/03/20   Page 3 of 3




            J.       Certification of Counsel Regarding Proposed Order Approving the
                     Debtors’ Motion for the (A) Sale of Certain Acquired Assets Free and
                     Clear of All Liens, Claims, Encumbrances and Interests, (B) the
                     Assumption and Assignment of Certain Contracts, and (C) Payment of Bid
                     Protections, If Applicable [Dkt. No. 489; 08/03/2020]

            Status:  The sale hearing will go forward. In addition, a dispute has arisen
regarding the Debtors’ selection of FLOAT Shuttle as the Successful Bidder for the assets
related to the Debtors’ Part 121 certificates.

 Wilmington, Delaware                       BLANK ROME LLP
 Date: August 3, 2020
                                            By: /s/ Victoria A. Guilfoyle
                                            Victoria A. Guilfoyle (DE No. 5183)
                                            Stanley B. Tarr (DE No. 5535)
                                            Jose F. Bibiloni (DE No. 6261)
                                            1201 N. Market Street, Suite 800
                                            Wilmington, Delaware 19801
                                            Telephone: (302) 425-6400
                                            Facsimile: (302) 425-6464
                                            Email: guilfoyle@blankrome.com
                                                    tarr@blankrome.com
                                                    jbibiloni@blankrome.com

                                                  -and-

                                            KELLER BENVENUTTI KIM LLP
                                            Tobias S. Keller (pro hac vice)
                                            Jane Kim (pro hac vice)
                                            Thomas B. Rupp (pro hac vice)
                                            650 California St., Suite 1900
                                            San Francisco, California 94108
                                            Telephone: (415) 496-6723
                                            Facsimile: (415) 636-9251
                                            Email: tkeller@kbkllp.com
                                                   jkim@kbkllp.com
                                                   trupp@kbkllp.com

                                            Counsel to the Debtors and
                                            Debtors in Possession




146484.01601/123673793v.1
